DETAILED ACTION
Allowable Subject Matter
Claim 1, 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not discloses a control device for vehicle headlamp “wherein, in a case where the determination part determines that the object is a person and determines that a face of the person is oriented towards a direction of the vehicle, the illumination controller is set to a first control mode in which the marking light, which has a size larger than the background light and which has a light intensity that does not exceed a glare level, is emitted to the region corresponding to the object, and wherein, in a case where the determination part determines that the object is a person and determines that a face of the person is not oriented towards the direction of the vehicle, the illumination controller is set to a second control mode in which the marking light, which has a light intensity that exceeds the glare level, is emitted to the region corresponding to the object.”
Claims 3-7 are allowed as depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844          

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844